Citation Nr: 1230835	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar with instability, currently rated noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1997 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2007.  A statement of the case was issued in April 2008, and a substantive appeal was received in May 2008.  The Veteran appeared at a Board video conference hearing in May 2012.  A transcript is of record.    

For purposes of clarity, the Board points out at the outset that VA has assigned two separate ratings for the Veteran's left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar.  A 10 percent rating has been assigned for painful and limited motion associated with this disability.  A separate rating has been assigned for instability associated with this disability under Code 5257.  The only issue before the Board involves the disability rating for instability.  However, at the May 2012 Board hearing, the Veteran did offer some testimony relevant to painful and limited motion of the left knee.  To the extent that the Veteran may be seeking a higher rating for painful and limited motion of the left knee, this matter is hereby referred to the RO for appropriate action. 

The Board also observes that the present appeal did initially include the issue of service connection for low back disability.  However, this benefit was granted by rating decision in March 2012 and is no longer in appellate status. 


FINDINGS OF FACT

Both prior to and since March 19, 2007, the Veteran's service-connected left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar with instability has been manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar with instability, during the period cover by the appeal prior to March 19, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a and Code 5257 (2007).

2.  The criteria for entitlement to a 10 percent rating (but no higher) for the Veteran's service-connected left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar with instability, from March 19, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a and Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in November 2006.  The RO provided the appellant with additional notice in June 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the June 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in May 2009 and March 2012 supplemental statements of the case, following the provision of notice in June 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA and private treatment records, reviewed his Virtual VA file, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in March 2007 and January 2012.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  


Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's service-connected left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar with instability has been rated by the RO under the provisions of Diagnostic Code 5257.  Under this regulatory provision, a rating of 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted moderate recurrent subluxation or lateral instability.  A maximum rating of 30 percent is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Factual Background

By rating decision in August 2000, service connection was granted for left knee disability, and a noncompensable rating was assigned.  By rating decision in July 2003, the RO increased the rating to 10 percent citing Codes 5260-5257.  At that time, there was only one rating assigned for the left knee disability. 

In October 2006, the Veteran filed a claim for an increase in the 10 percent rating for the left knee disability.  By rating decision in April 2007, the RO assigned two separate ratings for the left knee, a 10 percent rating for painful and limited motion under Code 5260 (a limitation of motion Code) and assigned a noncompensable rating (effective March 19, 2007) for instability associated with the left knee disability under Code 5257.  The Veteran filed a notice of disagreement specifically with the noncompensable rating for instability, contending that he did in fact still suffer instability of the left knee.  The present appeal ensued.  

When the Veteran was afforded a VA examination in March 19, 2007, he reported pain, which he deemed a 7 to 8 on a scale of 1 to 10 (with 10 being the most severe pain).  He reported frequent swelling and stated that he could not kneel or crawl.  He could stand for three to four hours and walk for about one to two blocks.  His left knee felt weak and shaky after climbing up about one flight of stairs.  He used a knee brace whenever his knee swelled up, but not on regular basis.  The VA examiner noted that examination for instability revealed no instability and that the Veteran reported not having much instability at all.  A 7 cm by 3 to 4 cm scar was noted and described at well-healed, non-adherent and non tender.  The VA examiner diagnosed status post medial meniscectomy and anterior cruciate ligament repair with residual scars and limitation of motion, and degenerative joint disease.  In discussing additional functional loss, the examiner estimated an additional loss of 20 degrees of motion due to painful motion, impaired endurance, instability, and incoordination. 

A June 2009 VA treatment reports show that the Veteran's anterior cruciate ligament (ACL) felt stable.  On another occasion in June 2009, the Veteran complained of left knee pain using stairs and prolonged standing.  It was noted that there was trace knee joint fluid without effusion.  Joint stability and balance were within normal limits.  A July 2009 VA physical therapy report, the Veteran was instructed on knee strengthening exercises that included mini squats, mini lunges, three-way step outs, and mini step ups.  When the Veteran was seen again at the VA in July 2009, he was fitted for left knee ligament stability brace.

A March 2011 VA treatment record shows that ligaments were stable. An October 2011 VA treatment record shows that the Veteran was fitted for a wrap around hinged knee brace.

The Veteran was afforded another VA examination in January 2012.  The VA examiner did not check the appropriate box to indicate that the Veteran had instability.  Instead, he marked the appropriate boxes to indicate that the Veteran had swelling, atrophy of disuse and disturbance of locomotion.  Anterior, posterior and medial-lateral instability tests were normal.  The VA examiner marked the appropriate boxes to indicate that there was no evidence or history of recurrent subluxation/dislocation and that there was occasional use of braces.  The examiner reported that the scar was not painful or unstable.

At the May 2012 Board hearing, the Veteran testified that he used a hinge brace on an every other day basis.  He testified that he tried to switch them out with a soft brace.  The Veteran did not use a cane.  He further testified that he had balanced his weight on his right side tying to compensate for the instability.  He and his wife testified that sudden movements such as using the stairs would cause his left knee to give out.  His wife testified that the Veteran has a lot of issues with his knees jerking.  


Analysis

It is again emphasized that the only matter before the Board at this time is the appropriate rating to be assigned for instability associated with the left knee disability.  The evidence shows that the Veteran contends that he continues to experience instability.  The evidence further shows that the VA has in fact prescribed braces for the left knee.  The Veteran and his spouse have testified as to occasions when the left knee instability would cause the Veteran to fall, and after observing the Veteran and his spouse during the hearing, the undersigned finds their testimony to be credible.  The Board also observes that the VA examiner at the March 2007 examination did comment on some degree of additional limitation of motion due to (among other things) instability.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has suffered slight instability during the entire period covered by the present appeal.  Accordingly, a 10 percent rating is granted effective from March 19, 2007 (the date the RO decreased the 10 percent rating previously in effect to 0 percent).  

However, the Board must find that the clear preponderance of the evidence is against entitlement to a rating in excess of 10 percent at any time during the period covered by this appeal.  In order to warrant the next higher rating of 20 percent, there would have to be a disability picture more nearly approximating moderate instability.  The clear preponderance of the evidence is against such a finding.  The medical evidence shows no more than slight instability.  In fact, at the March 2007 VA examination the Veteran admitted that he did not have much instability at all.  It is also noted that there is no evidence at all of any recurrent subluxation.  In sum, entitlement to a rating in excess of 10 percent is not warranted for instability associated with the left knee. 

The Board further notes that there is no evidence to warrant a rating in excess of 10 percent, or a separate compensable rating, for the scar associated with the left knee disability.  VA examinations have found the scar to be non-tender.  


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 10 percent rating for left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar with instability is warranted from March 19, 2007.  To this extent the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits. 

Entitlement to a rating in excess of 10 percent for left knee status post anterior cruciate ligament repair with tibial plateau sclerotic changes and scar with instability is not warranted for any period contemplated by this appeal.  To this extent, the appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


